Citation Nr: 1314870	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  11-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.

The Board notes that the Veteran perfected an appeal for entitlement to service connection for posttraumatic stress disorder (PTSD) by a December 2008 VA Form 9.  The claim was subsequently granted by a May 2010 rating decision with no notice of disagreement of record concerning the disability rating.  Thus, the Board does not have jurisdiction over such issue and it will not be considered herein.

Additionally, the Veteran submitted a notice of disagreement (NOD) with a July 2008 denial of service connection for a skin disability.  The RO issued a statement of the case in December 2009 in response to the NOD.  No substantive appeal was subsequently received, so the Board does not have jurisdiction over such issue and it will not be considered herein.


FINDING OF FACT

The Veteran likely has tinnitus that is related to his active military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran claims service connection for tinnitus.  Specifically, he claims that his tinnitus is a result of exposure to loud noises during service.  He has indicated that he has experienced tinnitus since his period of active duty.

The Veteran's DD 214 indicates that he served with an artillery battery as an Auto Weapons Crewman in the Republic of Vietnam for over 11 months.  

The Veteran was afforded a VA audiological examination in August 2010.  He indicated that he had a history of in-service noise exposure to 10-millimeter rounds, mortars and rifle fire.  His post-service noise exposure was to chain saws, hunting, motorcycles and while working in a rock quarry for 29 years.  The Veteran indicated that he first noticed the tinnitus about 30 to 40 years earlier.  He was diagnosed with constant bilateral tinnitus.  The examiner noted that the Veteran's hearing was normal at induction and that there is no documentation concerning his hearing at discharge.  The examiner indicated that as the Veteran had substantial post-service noise exposure, she could not determine if his tinnitus was related to active service without resorting to speculation.  

Based on the above, the evidence of record demonstrates a current diagnosis of tinnitus with continuous symptoms since service and a medical opinion that does not discount a possible link to service.  Given that the Veteran is competent to say that he has experienced symptoms since service, and because the examiner has not contradicted the Veteran's statements, the Board finds that it is likely that the Veteran's tinnitus has been a problem since he served on active duty. 

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)(West 2002)), the Board finds that the positive and negative evidence in this claim is in equipoise with respect to the claim for service connection for tinnitus and thus service connection is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

